S3./S •o\

                           WRIT NO. 09-00208-p(A)

EX PARTE                              § IN THE COURT OF CRIMINAL

                                          APPEALS
                                      §


SHANE MATTHEW NETTLES                 § TRAVIS COUNTY,TEXAS


                         CONSTITUTINAL CHALLENGE TO
                              STATUTE H.B. 1433
                   NOTICE,CERTIFICATION,AND INTERVENTION



This   is   a   informal notice  to Ken Paxton ATTORNEY GENERAL OF TEXAS
.That shane Nettles has       f iled an 11.07 WRIT is now in the court
of criminal appeals. The questions in the Writ pertain to Art.
3§30,3§35 also the vaguen ess,certainty.and definteness as
outlined in contitutional law.       In a case cited as    208 S.W.3d
462,Judge Johnson filed a dissenting opinion in which Judge
Price joined.In the opini on of these two very learned Jugdes
they plainly state how va gue the statute is.I have done my best
to show how when applied to my it is uncontitutionally
vague.




I Shane Matthew Nettles #01566038,being presently incarcerated
at the BILLY MOORE UNIT in Rusk county,Texas declare under
penalty of perj ury that the foregoing is true and correct,

EXECUTED ON APRIL 22,2015                              (Jsw yiL
                                                    Signature




                                                              RECEIVED \H
                                                         COURT OF CRIMINAL APPEALS
                                                                  APR 3 0 2015

                                                            AtelAcosla,Gteirlk